ACCEPTED
                                                                                                03-12-00772-CV
                                                                                                       4442554
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           3/10/2015 2:58:23 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                                     No. 03-12-00772-CV
              ____________________________________________________
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                 In the Third Court of Appeals
                                                               AUSTIN, TEXAS
                                         Austin, Texas     3/10/2015 2:58:23 PM
              ____________________________________________________
                                                             JEFFREY D. KYLE
                                                                   Clerk
                        Gulf Chemical & Metallurgical Corporation,
                                                    Appellant,

                                                      v.

          Glenn Hegar, Comptroller of Public Accounts of the State of Texas,
               and Ken Paxton, Attorney General of the State of Texas,
                                                 Appellees.

               ___________________________________________________

              On Appeal from the 261st Judicial District Court, Travis County Texas
                           Trial Court Case No. D-1-GN-11-003174
              ____________________________________________________


     NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS

TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give notice

that Glenn Hegar succeeded Susan Combs as Comptroller of Public Accounts of the

State of Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as Attor-

ney General of the State of Texas on January 5, 2015.

        Accordingly, the Appellees now should be designated as “Glenn Hegar, Comp-

troller of Public Accounts of the State of Texas, and Ken Paxton, Attorney General of

the State of Texas.”


Notice of Automatic Substitution of Public Officers                                   Page 1
                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        CHARLES E. ROY
                                        First Assistant Attorney General

                                        JAMES E. DAVIS
                                        Deputy Attorney General for Civil Litigation

                                        ROBERT O’KEEFE
                                        Division Chief, Financial Litigation, Tax, and
                                        Charitable Trusts Division

                                        /s/Charles K. Eldred
                                        CHARLES K. ELDRED
                                        Attorney in Charge
                                        Financial Litigation, Tax, and
                                        Charitable Trusts Division
                                        State Bar No. 00793681
                                        P.O. Box 12548
                                        Austin, Texas 78711-2548
                                        512-475-1743
                                        512-477-2348 (fax)
                                        charles.eldred@texasattorneygeneral.gov
                                        Attorneys for Appellants

                                CERTIFICATE OF SERVICE

       I hereby certify that on March 10, 2015, a true and correct copy of the forego-
ing Notice of Automatic Substitution of Public Officers was sent to the Appellant’s
attorney of record via e-service and/or electronic mail as follows:

      Doug Sigel
      Ryan Law Firm, LLP
      Doug.sigel@ryanlawllp.com

                                                      /s/Charles K. Eldred
                                                      CHARLES K. ELDRED

Notice of Automatic Substitution of Public Officers                                      Page 2